DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/11/2020 has been entered.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8, line 3: “the device case” should be changed to –a device case--;
Claim 8, lines 6-7: “a device case” should be changed to –the device case--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 5, 7-9, 12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenberg et al. (US PGPub 2017/0285848 with priority to provisional applications 6231417 filed 3/31/2016 and 62343453 filed 5/31/2016). 

1)	Regarding claim 1, Rosenberg discloses an apparatus for use in a device having a case and with at least one touch button defined on a touch button area of the device ([0022]; a human-computer interface system (hereinafter the "system") includes a touch sensor 110, a housing 160), the apparatus comprising:
a spacer (fig. 13C, space between chassis and touch sensor surface 112) having a first surface adapted to be directly coupled to a first surface of a device case (fig. 13C), and having a second surface opposite the first surface (fig. 13C);
a touch sensor (fig. 13C, touch sensor 110) having a first surface directly coupled to the second surface of the spacer (fig. 13C), and having a second surface opposite the first surface (fig. 13C), wherein the spacer provides a gap between the first surface of the touch sensor and the first surface of the device case (fig. 13C);
a. stiffener ([0105] and fig. 13C, the substrate (or the touch sensor surface 114)) having a first surface directly coupled to the second surface of the touch sensor (fig. 
a spring clip (fig. 13C; spring clip) having a first surface directly coupled to the second surface of the stiffener device case opposite the first surface of the device case ([0105], the upper tab of each spring tab is fixed (e.g., riveted) to the chassis 130 of the computing device, and the lower tab of each spring tab is similarly fixed to one corner of the substrate with the broad faces of all center sections in the set of spring clips in parallel);
 wherein the spring clip exerts a force on the stiffener and the stiffener exerts a force on the touch sensor, pressing the touch sensor against the spacer ([0105], in this example, the spring clips can be in tension and can suspend the substrate from the chassis 130 but can lozenge to permit the substrate to move along a single axis in the vibration plane); and 
wherein, the gap will decrease in response to a deflection of the device case ([0105], suspend the substrate from the chassis 130 but can lozenge to permit the substrate to move along a single axis). 

2)	Regarding claim 3, Rosenberg further discloses wherein the spacer is from the group consisting of:
spacer elements attached at respective edges of the front-side of the touch sensor assembly; and
spacer shoulders integral with the device case, at respective edges of the touch sensor pocket (fig. 13C, spacers at the sides of the touch panel).

3)	Regarding claim 5, Rosenberg further discloses wherein the device includes a dual touch button area having first and second touch buttons, and first and second touch sensors are aligned with the respective first and second touch buttons (figs. 6 and 7, multiple buttons).

4)	Regarding claim 7, Rosenberg further discloses wherein the device is a mobile communication device ([0047]; in which the system is integrated into a mobile computing device), and the at least one touch button is defined on a side-wall of the device ([0022]; a human-computer interface system (hereinafter the "system") includes a touch sensor 110).

5)	Regarding claim 8, Rosenberg discloses an apparatus for use in a device with at least one touch button defined on a touch button area of the device ([0022]; a human-computer interface system (hereinafter the "system") includes a touch sensor 110), the device including a touch sensor pocket integral with the device case at an interior-side of the touch button area (fig. 13G, chassis 130 and fig. 1, housing 160, 130), the apparatus comprising the structure of claim 1 and therefore the structure of the apparatus of claim 8 is interpreted and rejected based on similar reasoning. 

6)	Claims 9, 12 and 14 are within the scope of claims 3, 5 and 7 respectively and are therefore interpreted and rejected based on similar reasoning. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Goldfain et al. (US PGPub 2017/0026498). 

1)    Regarding claim 6, Rosenberg further discloses a coil ([0113]) however Rosenberg does not disclose wherein the touch sensor comprises a sense inductor coil.
In a similar field of endeavor of touch input devices, Goldfain discloses wherein the touch sensor comprises a sense inductor coil ([0109], lines 2-3).
Therefore it would have been obvious to one of ordinary skill in the art to modify Rosenberg by specifically providing wherein the touch sensor comprises a sense inductor coil, as taught by Goldfain, for the purpose of substituting know touch input methods to achieve expected results.

2)	Claim 13 is within the scope of claim 6 and is therefore interpreted and rejected based on similar reasoning. 
Response to Arguments
Applicant's arguments filed 09/11/2020 have been fully considered but they are not persuasive.
Regarding claims 1 and 8, Applicants argue that claims 1 and 8 recites in part a stiffener which is nonobvious in view of the cited prior art (page 7), however Examiner respectfully disagrees. Examiner maintains Rosenberg discloses a stiffener having a first surface directly coupled to the second surface of the touch sensor and having a second surface opposite the first surface that is coupled to a spring clip. Rosenberg discloses, in fig. 13C, a touch sensor as element 110, below the touch sensor 110 is rigid substrate, such as in the form of a rigid PCB (e.g., a fiberglass PCB) or a PCB on a touch sensor surface 114 (e.g., an aluminum backing plate)”. Therefore the rigid substrate element 114 of Rosenberg reads on the stiffener as claimed in claims 1 and 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. (US PGPub 2018/0203539) discloses a touch panel including separation parts 26 (figs. 3 and 4).
Kim (US PGPub 2020/0387279) discloses a cross sectional view of the touch input device including the pressure sensor of the electrode sheet according to the embodiment of the present invention (fig. 4C). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693